Mr. Justice Santana Becerra,
dissenting in part.
San Juan, Puerto Rico, April 13,1970
I maintained in People v. Diaz, 86 P.R.R. 529 (1962), unlike the majority opinion, that a defendant was entitled to be furnished with copy of the sworn statements rendered by witnesses for the prosecution — whom the prosecuting attorney would not call afterwards to testify and placed them at the disposal of the- defense — before the defense would determine whether to use them or not.
In that case there was the following statement on my part in the judgment: (86 P.R.R. at 533)
“Mr. Justice Santana Becerra is of the opinion that the delivery of the sworn statements of the preliminary investigation of the prosecuting attorney, of the witnesses waived by the *9latter during the trial, was proper, not only at the state of the prosecution in which this Court recognizes in its opinion, after having been used as defendant’s witnesses, but also at the prior state of the proceeding in which there was requested for the first time, before the witnesses testified at the trial, as a necessary element for an adequate defense of fust trial.” (Italics ours.)
Subsequently, in People v. Cotto Torres, 88 P.R.R. 22 (1963), I again expressed myself in the same sense in the judgment: (88 P.R.R. at 37)
“Mr. Justice Santana Becerra wishes to state — consistent with his view expressed in People v. Díaz, 86 P.R.R. 529 (1962) —that in his opinion the defendant has the right to be furnished with the sworn statements of the witnesses waived by the Prosecuting Attorney as cumulative evidence, as an element of judgment in the preparation of Ms evidence, and because at that stage, the reason for the secretiveness of the preliminary investigation of the Prosecuting Attorney, whether justified or not, has already lost its effectiveness and the question should rest on the sound discretion of the trial judge which shall adequately protect defendant’s rights; but in the light of all the facts and circumstances appearing in the record and which are related to the refusal to order the delivery of said statements, he believes that in this case no substantial prejudice was caused to the defendant to warrant the reversal of the judgment of conviction.” (Italics ours.)1
*10The Court adopts the rule, but I cannot agree with the expression of prospective effect and force with which it limits it.
In this decision, as in other recent decisions of the Court, they have apparently sought to follow the mechanism recently followed by the Supreme Court of the United States in "relation to the application of criminal decisions to other cases. Only that, apparently, said mechanism is not being correctly understood.
1. In Eskridge v. Washington State Board of Prisons, 357 U.S. 214 (1958), it was determined that the decision in Griffin v. Illinois, 351 U.S. 12 (1956), which recognized an indigent defendant’s right to the transcript for his appeal without any cost, against the refusal to deliver it to him, was retroactively applicable to situations occurring before said decision.
2. In Linkletter v. Walker, 381 U.S. 618 (1965), where the prospective or retroactive effect of the decision in Mapp v. Ohio, 367 U.S. 643 (1961), was considered, the Court *11makes a clear exposition of the rule of law to be followed and the elements to he considered in deciding whether or not a decision is to be applied to like situations which are contemporaneous or prior to the same, or whether only to similar situations arising subsequent to the same.
Justice Clark’s doctrinal exposition in Linkletter, on the matter, in my judgment not surpassed by subsequent expressions of the Court, has not been rejected.
3. In Johnson v. New Jersey, 384 U.S. 719 (1966), it was held that the decision of Gideon v. Wainright, 372 U.S. 335 (1963), which established the right to be represented by counsel, was retroactively applicable, that is, to proceedings occurring before said decision, and likewise it upheld the retrospective application of Jackson v. Denno, 378 U.S. 368 (1964).
4. Johnson v. New Jersey, supra, provided also that the doctrine in Escobedo v. Illinois, 378 U.S. 478 (1964), was applicable only to proceedings commencing after said decision, June 22, 1964, and gave, likewise, prospective application to Miranda v. Arizona, 384 U.S. 436 (June 13, 1966).
5. In Tehan v. Shott, 382 U.S. 406 (1966), it was ruled that the decision in Griffin v. California, 380 U.S. 609 (1965), would not be applied retrospectively.
6. Stovall v. Denno, 388 U.S. 293 (June 12, 1967), provided that the constitutional rules established on that day in United States v. Wade, 388 U.S. 218, and in Gilbert v. California, 388 U.S. 263, involving confrontations for identification purposes, would apply to confrontations which arose subsequent to that date.
7. Roberts v. Russell, 392 U.S. 293 (1968), provided the retroactive application of the rule established in Bruton v. United States, 391 U.S. 123 (1968).
8. The prospective application of the decision of Duncan v. Louisiana, 391 U.S. 145 (1968), and of Bloom v. Illinois, *12391 U.S. 194 (1968), was provided in DeStefano v. Woods, 392 U.S. 631 (1968).
9. Berger v. California, 393 U.S. 314 (1969), established the retroactive application of the doctrine established in Barber v. Page, 390 U.S. 719 (1968), about prior testimonies of witnesses.
10. Desist v. United States, 394 U.S. 244 (1969), provided that the rule established in Katz v. United States, 389 U.S. 347 (1967), would be applied prospectively to investigations performed after such decision.
11. Jenkins v. Delaware, 395 U.S. 213 (1969), established that the rule in Miranda v. Arizona, 384 U.S. 436 (1966), was not applicable to defendants whose new trials commenced after the said decision of Miranda, but whose original trials commenced prior to the same.
If these pronouncements are examined, it will be seen that the Supreme Court has not acted whimsically and by mere fiat in giving only prospective effect to one of its decisions, as an exception and departing from the traditional rule of law to the effect that the judicial ruling declares the law as the law has been. The reasons for the prospective operation have been set forth only on a case to case basis and in the light of all the facts and circumstances involved in each situation.
In my dissenting expression in People v. Delgado Martinez, 96 P.R.R. 703, 708 et seq., I had the occasion to express myself on that particular. A decisive element has also been whether the problem is faced in a collateral attack to the judgment or on a direct appeal. As it is stated in Johnson v. New Jersey, supra at 728, the retroactivity or nonretroactivity of a rule is not automatically determined by the constitutional provision on which the ruling relies. Each constitutional rule of criminal procedure has its own functions and its own effect in the administration of justice, and the manner *13in which these elements are combined should vary inevitably with the ruling given. Thus, we should determine the retro-activity “in each case,” examining the peculiar features of the specific “rule involved.”2
But in spite of the foregoing and the recent mechanism used by the Supreme Court of the United States, mechanism which we try to apply, but only in an automatic manner and not in a selective and grounded one as those decisions establish, said Court has not set an effective date for a decision upon issuing the same. To render judgment, which is a function of construing and declaring the applicable law to a litigious question, fixing a clause of effectiveness to said judgment, ceases to be a judicial function to become a purely legislative act which is not permissible. Under the constitutional system of the- Commonwealth of Puerto Rico, it is tantamount to adopting a rule of criminal procedure as of a determined date, bypassing the legislative intervention required by the Constitution.
As I announced my position in the Díaz and Cotto Torres cases, the refusal to deliver the statements during the aforesaid stage may or may not lead to a situation of a just and impartial trial depending on the particular circumstances of each case. The rule which is adopted today would exclude and leave without judicial correction by means of a legislative fiat of the court itself, cases in which defendant’s rights could have been prejudiced in the light of their particular facts and circumstances. In view of the foregoing, I dissent from that part of the judgment.
1 have examined the record in this case, and according to the same and its circumstances, I believe that the refusal *14to grant the sworn statements at the stage where they were requested did not create a state of defenselessness and prejudice to appellant to warrant the reversal of the judgment. The defense itself, as a matter of fact, waived invoking such prejudice in stating, for the record, that from the interview held with the waived witness there appeared nothing that would make it use him as a witness for the defense. I 'have reached this conclusion “beyond a reasonable doubt,” pursuant to the rule which Chapman v. California, 386 U.S. 18, 24, required.
Like in Cotto Torres, I believe that a reversible error was not committed under the circumstances of this case, where also a short, clear, simple evidence for the prosecution, without any discrepancies within itself, and of a strong probative force, was involved.

 The theory of the secretiveness of the preliminary investigation of the prosecuting attorney, edified over a slight expression of § 11 of the Code of Criminal Procedure adopted in 1902, to the effect that “the examination” of witnesses by the prosecuting attorney must be in private, theory which was supported by the fact that under the system then prevailing, the prosecuting attorney had the power to determine probable cause to order arrests and' also to submit the citizen to prosecution, has lost its efficacy and in my opinion has no longer a rational ground to be supported: first, since by the Constitution of 1952 the prosecuting attorney was deprived of his power to determine probable cause for arrests; and afterwards, since 1963, he was deprived of the power to determine probable cause to submit a citizen to prosecution; and also, within the spirit of the doctrine of the due process established in the known case of Jencks v. United States, 353 U.S. 657 (1967); and after the effectiveness of the present Rule 95 of the Rules of Criminal Procedure.
As it was in the Spanish procedure which prevailed here before the *10criminal procedure of 1902 — where once a cause for prosecution was declared, the preliminary investigation of the prosecuting attorney was open to the defendant — it seems to me that once the prosecuting attorney resorts with his investigation to a magistrate and the latter determines that there is probable cause to prosecute a citizen, all the preliminary investigation of the prosecuting attorney then acquires the concept of public record as a result of the judicial intervention, and it should be available to the defendant.
To maintain its secretiveness thereafter is at variance with the most modern procedural view of a fair trial with the cards on the table and without concealed surprises, because it facilitates the search for truth in the due preparation of the defendant for the trial before the same commences. What has been said gains more raison d’etre to me in the case of poor citizens who compose the great mass of citizens that face criminal prosecutions, and who lack the means and mechanisms to prepare their defenses which are at the disposal of the prosecuting attorney in the investigation and accumulation of evidence for the trial.
I think that the moment has been reached when this theory of secretiveness in which the State continues taking refuge, should be reevaluated, either by judicial determination as a problem of a fair and impartial trial, or by legislative study and criteria.


 Cf. Limitation of New Judge-Made Law to Prospective Effect Only: “Prospective Overruling,” 51 Marquette L. Rev. 254 (1967).
Notes: Of the case of Kenney v. Haugh, 163 N.W.2d 428 (Iowa 1968), in 18-2 Drake L. Rev. 285;
Schaefer, The Control of “Sunbursts": Techniques of Prospective Overruling, 42 N.Y.U. L. Rev. 631 (1967).